EXHIBIT 10.6
 
 
INVESTMENT ADVISORY AGREEMENT
 
THIS INVESTMENT ADVISORY AGREEMENT ("Agreement") made this 1st day of March,
2007, by and between Renaissance Capital Growth & Income Fund III, Inc., a Texas
corporation (the "Fund"), and RENN Capital Group, Inc., a Texas corporation (the
"Adviser"):


WHEREAS, the Fund operates as a business development company (a “BDC”) under the
Investment Company Act of 1940, as amended (the“Act"), and engages in the
business of making investments consistent with its operation as a BDC;


WHEREAS, the Adviser is engaged in the business of rendering investment
advisory, management and administrative services with respect to investments of
the type made by the Fund; and


WHEREAS, the Fund deems it advisable to retain the Adviser to render certain
investment advisory, management and administrative services to the Fund, and the
Adviser desires to provide such services to the Fund, on the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Fund and the Adviser hereby agree as follows:


1.    Engagement. Commencing on the date hereof, the Fund engages and retains
the Adviser to provide, or to make arrangements with suitable third parties to
provide, the investment advisory, management and administrative services
described below, subject to the supervision of the Board of Directors of the
Fund (collectively, the “Board” and each member, a “Director”), for the period
and on the terms and conditions set forth in this Agreement. The Adviser hereby
accepts such engagement and agrees, during the terms of this Agreement, at its
own expense (except as otherwise provided herein), to provide, or to make
satisfactory arrangements for the provision of, such services and to assume the
obligations herein set forth for the compensation provided herein.
 
2.    Term. Subject to the provisions of Section 13 hereof, the initial term of
this Agreement will be for the period commencing on the date of this Agreement
and expiring two years from said date. Thereafter, this Agreement shall
automatically be extended for successive one-year terms until terminated by
either party hereto in accordance with the provisions of Section 13.
 
3.    Provision of Investment Advisory Services. The Adviser shall, within a
reasonable period of time after any request by the Fund, provide the Fund with
such investment research and advice as the Fund may request with respect to any
existing or proposed investment that is consistent with the investment objective
and policies of the Fund as set forth in the Fund's most recent prospectus as
filed with the Securities and Exchange Commission or in such other, more recent
document as may properly set forth such information. The Adviser agrees to
comply with all provisions of the Act and all rules and regulations promulgated
thereunder in providing the services to the Fund described herein. The Adviser's
investment services shall include identifying, evaluating, structuring,
acquiring, monitoring, holding, managing and arranging for the disposition of
investments for the Fund.
 
4.    Provision of Management and Administrative Services. The Adviser shall
provide, or arrange for suitable third parties to provide, any and all
management and administrative services

 
 

--------------------------------------------------------------------------------

 

reasonably necessary for the operation of the Fund and the conduct of its
business. Such management and administrative services shall include, but not be
limited to, the following:
 
a.    Providing the Fund with such office space, equipment, facilities and
certain supplies, and the services of such clerical and other personnel of the
Adviser, as may be necessary or required for the reasonable conduct of the
business of the Fund:
 
b.    Keeping and maintaining the books and records of the Fund and handling
communications and correspondence with shareholders of the Fund:
 
c.    Preparing such accounting, management and other reports and documents as
may be necessary or appropriate for the reasonable conduct of the business of
the Fund;
 
d.    Making such arrangements and handling such communications with
accountants, attorneys, banks, transfer agents, custodians, underwriters,
insurance companies, depositories and other persons as may from time to time be
requested by the Fund or may be reasonably necessary to perform any of the other
services to be rendered by the Adviser under this Agreement;
 
e.    Providing such other managerial and administrative services as may be
reasonably requested by the Fund to identify, evaluate, structure, monitor,
acquire and dispose of Fund investments;
 
f.    Providing such other advice and recommendations with respect to the
business and affairs of the Fund as the Adviser shall deem to be desirable or
appropriate; and
 
g.    Providing, as may be appropriate or necessary, from time to time, a
director designee or advisory director to the Fund’s portfolio companies and
making arrangements for the provision, at such costs as are reasonable and
appropriate and for the benefit of the Fund, of such other management assistance
to portfolio companies as may be appropriate or necessary pursuant to the
applicable requirements of the Act.
 
5.    Supervision. The performance by the Adviser of its duties and obligations
hereunder shall be subject to the control and supervision of the Board,
including those Directors who are not “interested persons” of the Fund within
the meaning of Section 2(a)(19) of the Act (the “Disinterested Directors”). The
Adviser's determination of what services are necessary or required for the
operation or to reasonably conduct the business of the Fund shall be subject to
review by the Board and such Disinterested Directors. The Adviser shall provide
such periodic reports to the Fund of the performance of its obligations
hereunder as may be requested by the Board. The Adviser and its affiliates
shall, for all purposes herein described, be deemed to be an independent
contractor and shall, unless otherwise expressly provided or authorized, have no
authority to act for or represent the Fund in any way or otherwise be deemed an
agent of the Fund.
 
6.    Allocation of Costs and Expenses.
 
a.    Costs and Expenses of the Adviser. Except as set forth below, the Adviser
shall bear the costs and expenses incurred or paid by the Adviser in providing
the services to the Fund under Section 3 hereof that are not directly allocable
and identifiable to the Fund or its business or its investments or proposed
investments. Included in such costs to be borne by the Adviser are the cost of
office space, equipment and certain supplies utilized by the Fund's personnel
and all wages, salaries and benefits of the Adviser's staff and personnel
(except for (i) consultants retained by the Adviser or the Fund with respect to
proposed or actual investments and (ii) persons responsible for the Fund’s
compliance with applicable

 
 

--------------------------------------------------------------------------------

 

laws and regulations). Notwithstanding the foregoing, the Adviser shall not be
responsible for the cost of services provided by any custodian, transfer agent,
accountant or counsel required by the Fund.
 
b.     Expenses of the Fund. Except as provided in Section 6(a) above, the Fund
shall bear (and shall reimburse the Adviser for) all costs and expenses directly
allocable and identifiable to the Fund or its business or its investments,
including, but not limited to, all out-of-pocket expenses with respect to
proposed or actual investments or dispositions thereof, expenses of registering
securities under federal and state securities laws, costs of printing proxies
and other expenses related to meetings of shareholders, calculating the Fund’s
net asset value (including the cost and expenses of any independent valuation
firm), litigation expenses, costs of third party evaluations or appraisals of
the Fund (or its assets) or its proposed or actual investments, the Fund’s
fidelity bond, directors and officers/errors and omissions liability insurance,
and any other insurance premiums, fees for Disinterested Directors, fees of
legal counsel and other legal fees, fees of independent public accountants,
Director fees, expenses of printing or distributing reports to shareholders and
regulatory bodies, federal, state and local taxes, and any other costs and
expenses directly allocable and identifiable to the Fund or its business or
investments.


7.    Compensation of the Adviser. The Fund agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, a Base Management Fee (“Base Management Fee”) and an Incentive Fee
(“Incentive Fee”) as set forth below. The Base Management Fee shall be
calculated on a quarterly basis. The Base Management Fee for each fourth quarter
shall be calculated net of any Incentive Fee payable as of the end of the
calendar year ended with that quarter. The Fund shall make any payments due
hereunder to the Adviser or to the Adviser’s designee as the Adviser may
otherwise direct.
 
a.    Base Management Fee. The Base Management Fee shall be calculated at an
annual rate of 1.75 percent (0.4375 on a quarterly basis) of the Fund’s Net
Assets. The Base Management Fee will be payable in arrears, based on the Net
Assets of the Fund at the end of each calendar quarter. Such payment shall be
payable to the Adviser no later than the day after which filings with the
Securities and Exchange Commission are required to be made by the Fund for such
calendar quarter. If this agreement is terminated prior to the end of a quarter
of a calendar quarter, then the Base Management Fee shall be appropriately pro
rated. For this purpose, “Net Assets” shall mean the gross assets of the Fund,
less any outstanding liabilities, as determined consistent with generally
accepted accounting principals then in affect.
 
b.    Incentive Fee. The Incentive Fee will be calculated and payable in arrears
as of the end of each calendar year (or upon termination of this Agreement as
set forth below), and will equal 20 percent of the Fund’s realized capital gains
for the calendar year, if any, computed net of all realized capital losses and
unrealized capital depreciation at the end of the calendar year. The effect of
the use of this method to calculate the Incentive Fee is that each year, the
cumulative performance of the Fund since its inception will provide the basis
for the calculation of the Incentive Fee. In the event that this Agreement shall
terminate as of a date that is not a calendar year end, the termination date
shall be treated as though it were a calendar year end for purposes of
calculating and paying the Incentive Fee.
 
8.    Covenants of the Adviser. The Adviser covenants that it is registered as
an investment adviser under the Investment Advisers Act of 1940, as amended. The
Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.
 
9.    Covenants of the Fund. The Fund covenants that it has elected to be
regulated as a BDC pursuant to Section 54(a) of the Act. The Fund agrees that,
for the duration of this Agreement, it will not

 
 

--------------------------------------------------------------------------------

 

have outstanding any option, warrant or right issued pursuant to Section
61(a)(3)(B) of the Act and will not have in place any profit-sharing plan as
described in Section 57(n) of the Act.
 
10.    Liability of the Adviser. The Adviser, its officers, directors,
employees, agents and affiliates (collectively, "Affiliates") shall not be
liable to the Fund, or any shareholder of the Fund, for any error of judgment or
mistake of law or any loss or damage with respect to any investment of the Fund
or arising from any act or omission of the Adviser or any of its Affiliates in
the performance of its obligations hereunder, unless such loss or damage is the
result of bad faith, negligence, misconduct or any breach of fiduciary duty,
disregard of any duties or obligations owed to the Fund by the Adviser or such
Affiliates by reason of this Agreement or any relation created hereby.
 
11.    Indemnification of the Adviser. The Fund shall indemnify and hold
harmless, to the extent permitted by law, the Adviser and any of its Affiliates,
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding whether civil, criminal,
administrative or investigative (including any action by or in the right of the
Fund), by reason of any acts or omissions or alleged acts or omissions arising
out of the activities of such person, if such activities were performed in good
faith either on behalf of the Fund or in furtherance of the interest of the
Fund, and in a manner reasonably believed by such person to be within the scope
of the authority conferred by this Agreement or by law against losses, damages
or expenses for which such person has not otherwise been reimbursed (including,
but not limited to, accountants' and attorneys' fees, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by such person in
connection with such action, suit or proceeding, so long as such person was not
guilty of willful misfeasance, bad faith, gross negligence, or reckless
disregard in the performance of his obligations and duties under such contract,
and, with respect to any criminal action or proceedings, had no reasonable cause
to believe his conduct was unlawful. The satisfaction of any indemnification and
any holding harmless hereunder shall be from and limited to Fund assets.
Notwithstanding the foregoing, absent a court determination that the person
seeking indemnification was not liable by reason of "disabling conduct" within
the meaning of Section 17(h) of the Act, the decision by the Fund to indemnify
such person shall be based upon the reasonable determination, after review of
the facts, of the non-party Directors of the Fund, or of independent legal
counsel in a written opinion that such person was not liable by reason of such
disabling conduct.
 
12.    Obligations of the Adviser Not Exclusive. The obligations of the Adviser
to the Fund are not exclusive. The Adviser may, in its discretion, render the
same or similar services to any person or persons whose business may be in
direct or indirect competition with the business of the Fund and may be in
direct competition with the Fund for particular investments. Additionally, it is
contemplated that from time to time one or more of Affiliates of the Adviser may
serve as directors, officers or employees of the Fund or the portfolio companies
of the Fund or otherwise have an interest or affiliation with the Fund or such
portfolio companies or have the same or similar relationships with competitors
of the Fund and their portfolio companies. Neither the Adviser nor any of its
Affiliates shall in any manner be liable to the Fund solely by reason of the
aforementioned activities of the Adviser or such Affiliates.
 
13.    Duration and Termination. This Agreement shall become effective as of the
first date above written. This Agreement shall remain in effect for two years,
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by (a)
the vote of the Fund’s Board of Directors, or by the vote of a majority of the
outstanding voting securities of the Fund and (b) the vote of a majority of the
Fund’s Directors who are not parties to this Agreement or who are Disinterested
Directors of any such party, in accordance with the requirements of the Act.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Fund, or by the vote of the Fund’s
Directors or by the Adviser. This Agreement will automatically terminate in the
event of its “assignment” (as such term is defined for purposes of Section
15(a)(4) of the

 
 

--------------------------------------------------------------------------------

 

Act). Notwithstanding the termination or expiration of this Agreement as
aforesaid, the Adviser shall be entitled to any amounts owed under Section 7
through the date of termination or expiration and Sections 8, 9 and 10 shall
continue in force and effect and apply to the Parties and their representatives
as and to the extent applicable.
 
14.    Use of Name. The Adviser reserves the right to grant the use of the names
"Renaissance" or "Renaissance Capital" or similar names to another investment
company, business development company or business enterprise. The Adviser also
reserves the right to withdraw from the Fund the right to use the name or names
"Renaissance" or "Renaissance Capital" upon termination of this Agreement or at
any other time, provided that, if the right to withdraw the name or names
"Renaissance" or "Renaissance Capital" is exercised by the Adviser, the
Directors will submit the question of continuing this Agreement to a vote of the
shareholders of the Fund.
 
15.    Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered, as evidenced by an executed receipt, or on the
date received if mailed, postage prepaid, by certified mail, return receipt
requested, or upon the date of transmission if telegraphed or faxed and
confirmed the same day, if addressed to the respective parties as follows:
 
If to the Fund:
Renaissance Capital Growth & Income Fund III, Inc.
8080 North Central Expressway,
Suite 210/ LB 59
Dallas, TX 75206
Fax No: 214/ 891-8291
ATTN: President
If to the Adviser:
RENN Capital Group, Inc.
8080 North Central Expressway
Suite 210/ LB 59
Dallas, TX 75206
Fax No: 214/891-8106
ATTN: President



16.    Definitions. The terms "assignment" and "majority of the outstanding
voting securities" shall have the meanings given to them by Sections 2(a)(4) and
2(a)(42), respectively, of the Act.
 
17.    Assignment. This Agreement may not be assigned by either party hereto and
will automatically terminate in the event of its assignment.
 
18.    Amendment. This Agreement may be amended only by an instrument in writing
executed by both parties thereto; provided, however, that this Agreement may be
amended by the parties only if such amendment is approved in conformity with the
Act.
 
19.    Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Texas and the
applicable provisions of the Act.
 
20.    Prior Agreements. This Agreement supersedes any prior Investment Advisory
Agreements between the parties hereto.
 
 
 
By: /s/ Russell Cleveland
 
By: /s/ Russell Cleveland
Russell Cleveland, President
 
Russell Cleveland, President
RenaissanceCapital Growth
 
RENN Capital Group, Inc.
& Income Fund III, Inc.
   



 
 

--------------------------------------------------------------------------------

 




